Citation Nr: 1517674	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with nightmare disorder of sleep.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board observes that the April 2010 rating decision also granted service connection for PTSD with nightmare disorder of sleep with an initially assigned rating of 10 percent.  Thereafter, the Veteran entered a notice of disagreement in July 2010 and a statement of the case was issued in January 2011, which increased such rating to 50 percent; however, he limited his substantive appeal (VA Form 9) to the issues listed on the title page of this decision.  Additionally, the Board notes that statements of the case had also been previously issued on the matters of entitlement to service connection for bilateral hearing loss and ishemic heart disease.  However, the Veteran did not submit a timely substantive appeal as to such issues.  Therefore, these matters are not properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.



CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the service connection claim decided herein, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in September 2009, which was prior to the initial unfavorable decision issued in April 2010, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in Dingess/Hartman, supra, in the September 2009 letter.  

Relevant to the duty to assist, the Veteran's service treatment records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With respect to the issue decided herein, the Veteran was also afforded a VA examination in April 2010.  The Board finds such examination and opinion adequate to decide the claim as it is predicated on an interview with the Veteran; a review of the record, to include his STRs, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that he injured his right ankle playing baseball in May 1971.  He presented with a swollen ankle but X-rays revealed no fracture or dislocation.  The impression was a sprained right ankle and the Veteran was instructed to use ice on his ankle, crutches, and elevate his ankle.  Subsequent examination reports dated in November 1971 and March 1974 show normal "lower extremities" and while the Veteran reported "yes" to "foot trouble" in a November 1971 report of medical history, he denied "foot trouble" in a March 1974 report of medical history.  Significantly, service treatment records also show that the Veteran injured his left toe while doing karate in July 1973 and bruised his right foot while water skiing in September 1973.

The earliest post-service complaints regarding the right ankle are dated in July 2009.  Specifically, in a July 2009 VA treatment record the Veteran reported that he had fractured his right ankle twice while on active duty in the Air Force and continued to have pain in the right ankle.  Physical examination revealed edema of the right ankle and the Veteran was diagnosed with chronic right ankle arthralgia.  The Veteran submitted a claim for service connection for a right ankle disorder in August 2009 and was afforded a VA examination with regard to this claim in April 2010.   

The April 2010 VA examiner noted the Veteran's history regarding the right ankle and diagnosed "history of right ankle strain" and, significantly, indicated that there was no indication of arthritis.  Specifically, an April 2010 X-ray showed no acute fracture or dislocation about the right ankle.  The April 2010 VA examiner opined that the Veteran's right ankle arthralgia was less likely as not (less than 50/50 probability) caused by or a result of his right ankle injury during service.  The examiner noted the May 1971 in-service injury to the right ankle as well as the subsequent injuries to the left great toe (July 1973) and right foot (September 1973).  The examiner also noted that, despite the Veteran's history of another injury to the right ankle in 1972, there was no record of that in the service treatment records.  The examiner noted that, despite the reported injuries to the right ankle, the Veteran continued to participate in sporting activities that are quite stressful to the feet and ankle, such as waterskiing and karate.  Thus, the examiner indicated that it was likely that his ankle injury from 1971 healed and was not giving him any further problems, or he probably would have avoided these distal lower extremity ankle stressing sports of water skiing (which would stress the ankle) and karate (which is high impact of the foot and ankle with the distal lower extremities, obviously enough for him to sustain a fracture of the toe), and would not have been capable of participating in them.  Thus, the examiner opined that the right ankle conditions that the Veteran sustained in 1971 and 1972 (per the Veteran's report) resolved.  Also, the examiner indicated that there was no record of persistent pain with treatment for a right ankle disorder from the mid-1970s or 1980s to document a chronic condition that would have begun in the military.  All records of ankle arthralgia complaints were more recent in his VA records of primary care.  

In weighing the statements, treatment records, and report of VA examination in April 2010, the Board concludes that the preponderance of the evidence is against service connection for a right ankle disorder.  The evidence of record shows no chronic disability in service, or arthritis within the initial post-separation year. Moreover, the probative evidence of record shows that any current disability of the right ankle is not attributable to service.

In this regard, while the record shows that the Veteran had a right ankle strain during his service in May 1971, there are no documented complaints or abnormal right foot or ankle findings following the May 1971 treatment.  Report of separation examination dated in March 1974 shows normal clinical findings for the lower extremities and there are no documented post-service complaints of either right foot or ankle until July 2009, roughly 35 years after service.  The Board notes that the Veteran reports continuity of pain since injuring his right ankle in May 1971 and also notes that he is competent to report pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  However, the Board finds that the Veteran's, and the other lay statements of record, indicating reports of pain since an in-service injury are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Significantly, as noted by the April 2010 VA examiner, it was likely that the Veteran's right ankle injury from 1971 healed and was not giving him any further problems, or he probably would have avoided these distal lower extremity ankle stressing sports of water skiing and karate, and would not have been capable of participating in them.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, and the Veteran has offered reasons for the lack of medical care following his separation for service, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's right ankle until approximately 35 years after service.  Moreover, the lay statements of record are vague and provide no supporting context.  Therefore, the Board finds that they have diminished probative value.  Furthermore, as noted in the April 2010 VA examination report, there is no evidence of arthritis of the right ankle.  As such, the Board finds that presumptive service connection for arthritis of the right ankle, to include on the basis of continuity of symptomatology, is not warranted. 

Furthermore, the Board finds that direct service connection for a right ankle disorder is not warranted.  In this regard, the April 2010 VA examination report shows that the Veteran's current right ankle complaints are not related to service, including the sprain/strain noted in service.  The Board accords great probative weight to the April 2010 VA examiner's opinion as such was predicated on an interview with the Veteran wherein he reported the Veteran's allegation of continuity of symptomatology; a review of the service treatment records, to include the treatment for a right ankle injury; and a physical examination.  Moreover, the April 2010 VA examiner's opinion contains a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the April 2010 VA examiner's opinion. 

The Board has considered the Veteran's assertions that his right ankle disorder is related to service.  As indicated previously, he is competent to report current observable symptoms and an injury in service; however, as a lay person, he is not competent to offer an opinion regarding the etiology of his right ankle disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of degenerative changes or arthritis, which requires specialized testing such as an X-ray to diagnose.  Moreover, such an opinion would require knowledge of the orthopedic system and the impact of trauma or injury to the ankle.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that, as right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claim such that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claimed sleep apnea, his service treatment records are negative for indications of sleep apnea.  Significantly, April 1970, November 1971, and March 1974 examination reports show normal "lungs and chest" and in April 1970, November 1971, and March 1974 reports of medical history, the Veteran denied "frequent trouble sleeping."  

The Veteran contends that he has experienced sleep problems ever since his military service.  In a May 2010 statement the Veteran's wife wrote that she and the Veteran were high school sweethearts and married in 1974, immediately following the Veteran's discharge from military service.  She indicated that the Veteran would wake up at night soaked with sweat and complaining of bad dreams from his war experiences.  His sweating and dreaming soon led to snoring and interrupted sleep, to include always getting out of bed to change clothes and clear his mind.  

Significantly, the Veteran is already service-connected for PTSD with nightmare disorder of sleep, but he has also been diagnosed with severe obstructive sleep apnea through a VA sleep study in January 2010.  The Veteran contends that his sleep apnea is secondary to, or aggravated by, his service-connected PTSD and has submitted medical treatise evidence discussing a possible link between PTSD and sleep apnea.  

Additionally, in a February 2011 statement, the Veteran's treating VA psychologist noted that the Veteran had problems sleeping at night and was recently diagnosed with obstructive sleep apnea.  He noted that, according to the Veteran's wife, the Veteran has stopped breathing during his sleep and has had nightmares of combat situations for 36 years.  The Veteran's VA psychologist observed that studies had recognized various sleep disorders as part of PTSD.  Specifically, it was noted that:

U.S. Army researchers found combat Veterans with post-traumatic stress disorder (PTSD) almost universally suffer sleep problems - with more cases of sleep apnea than might otherwise be expected.  The reason for the well-recognized sleep problems in PTSD isn't clear, but recent reports have argued that these symptoms should be considered a central feature of the disorder and not just a consequence of it.  (Nick Orr, MD, and colleagues at the Walter Reed Army Medical Center in Washington, D.C., reported at the annual international scientific meeting of the American College of Chest Physicians (CHEST 2010).  

The Veteran has not yet been afforded a VA examination with regard to the sleep apnea issue.  In light of the current diagnosis of sleep apnea, the February 2011 statement from his VA psychologist, and the medical treatise evidence suggesting a link between sleep apnea and PTSD, and statements from the Veteran and his wife that he has been suffering from sleep issues since service, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's sleep apnea and whether it is related to the Veteran's military service or his service-connected PTSD.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should opine whether the Veteran's sleep apnea is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his military service.

(B)  The examiner should also opine whether it is at least as likely as not that the Veteran's sleep apnea is caused by his service-connected PTSD with nightmare disorder of sleep?  

(C)  The examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea is aggravated by his service-connected PTSD with nightmare disorder of sleep?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
	
The examiner should address the Veteran's reported history of sleep problems since service as demonstrated by his and his wife's statements.  The examiner should also consider the February 2011 statement from the Veteran's VA psychologist and medical treatise evidence regarding a potential link between PTSD and sleep apnea.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


